The counsel for the plaintiff having stated the case, and the points, The Court said, that they did not wish to hear any arguments. That the question was clearly settled, that, no action could be maintained at law for a legacy, and that the defendants were entitled to judgment.(a)
Judgment for the defendants.

 The following authorities were noted by the counsel: For the defendants: Dicks v. Strutt, 5 Term Rep. 690. Beecher v. Beecher, 7 Johns Rep. 99. Livingston v Executors of Livingston, 3 Johns. Rep 189. Van Orden v. Van Orden, 10 Johns. Rep. 30. 2 Woodeson, 478. Hobart, 265. Webb v. Jiggs, 4 Maule & Selwyn's Rep. 113. 2 Salk. 215. note by Evans, as to the dictum of Lord Holt, in 6 Mod. 26. 1 Tidd’s Pr. 632. 1 Wils. 89. 1 Chitty Pl. 32, 33. 3 Esp. N. P. Rep. 76.
For the plaintiffs : 6 Mod. 26. Anon. per Holt, Ch. J. 4 Burr. 2381. 3 Com. Dig. Debt, (A.) Cowp 291. 2 Johns. Rep, 243. 3 Johns. Rep. 189.